DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 "wireless communication module" in claims 1, 7, 8, 9, 17 and 20 
“phase matching module” in claims 1, 9, 17, 18, 19 and 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over COHEN (US 20180180713 A1) in view of MEINHERZ (US 20180059245 A1).

Regarding claim 1, COHEN discloses [Note: what COHEN fails to disclose is strike-through]
An electronic device (Fig 3, device 300) comprising: 
a wireless communication module (Fig. 15, Network Interface Device 1520; Paragraph 0069, “a network interface device 1520 (which can include or operably communicate with one or more antennas 1530, transceivers, or other wireless communications hardware), and one or more sensors 1528”); 
a phase matching module (Fig. 4, variable phase shifters 440); 
at least one processor (Fig. 15, Processor 1502) operatively connected to the phase matching module and the wireless communication module (Paragraph 0090, “the one or more processors further configure the wireless device to generate a plurality of scanning signals at different frequencies, configure a transceiver to transmit the scanning signals, configure the transceiver to detect radar return signals corresponding to the scanning signals, the radar return signals to be detected concurrently with transmission of the scanning signals, and configure a radar module to receive the scanning signals and the corresponding radar return signals and determine phase and gain differences between the scanning signals and the corresponding radar return signals”, therefore, the processor controls operations of the phase shifters 440 and FIG. 15 depicts that the processor 1502 is also operatively connected via interconnect 1508 to the “wireless communication module” 1520); and 
at least one memory (Fig. 15, main memory 1504) operatively connected to the at least one processor (Fig. 15 depicts the main memory 1504 operatively connected to the processor 1502 via interconnect 1508), 
wherein the at least one memory (Fig. 15, main memory 1504) stores instructions (Fig. 15, main memory 1504 stores instructions 1524) that, when executed, cause the at least one processor (Paragraph 0070, “The portable storage element 1516 includes a machine-readable medium 1522 on which is stored one or more sets of data structures and instructions 1524 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein. The instructions 1524 can also reside, completely or at least partially, within the main memory 1504, static memory 1506, and/or within the processor 1502 during execution thereof by the computer system machine 1500, with the main memory 1504, static memory 1506, and the processor 1502 also constituting machine-readable media.”) to: 
control the wireless communication module to transmit a wireless communication signal (Paragraph 0089, “wherein the processing circuitry configures the modem to generate the scanning signals when configured for the radar operations and wherein the modem is configured to generate wireless communication signals when configured for wireless communication operation.”) to an external object (Paragraph 0091, “wherein the return signals are the transmitted scanning signals reflected from an object and the phase and gain differences between the scanning signals and the corresponding radar return signals are correlated by the radar module to determine one or more of: distance of the object, velocity of the object, vibration of the object and dielectric constant of a material of the object.”), 
control the wireless communication module to receive a signal returned based on the transmitted wireless signal being reflected from the external object (Paragraph 0091, “wherein the return signals are the transmitted scanning signals reflected from an object and the phase and gain differences between the scanning signals and the corresponding radar return signals are correlated by the radar module to determine one or more of: distance of the object, velocity of the object, vibration of the object and dielectric constant of a material of the object.”), 

acquire a second distance to the external object based on phases of the transmitted signal and the received signal by controlling the phase matching module (Paragraph 0039, “Depending on the phase difference between the VCO output and the reflected signal, each output of the six port 850 will constructively or destructively add by varying amounts. The phase difference can then be determined by the power of each output from 850 using power detectors 880, 883, 885, and 887. The power is sensed by the ADCs 870, 873, 875 and 877 and processed in DSP 890. A range can then be determined from the phase difference between the transmitted signal and the reflected signal.”.), and 


MEINHERZ discloses, 
acquire a first distance to the external object based on a transmission time point of the transmitted signal and a reception time point of the received signal (Fig. 7, 608, “Pulsed TOF Measurement Component”; Paragraph 0075, “During the same measurement cycle, pulsed TOF measurement component 608 can generate pulsed TOF measurement data 704 for the one or more pixels by measuring the time difference between emission of a light pulse by the illumination component and receipt of a reflected pulse at the TOF sensor device.”), 
acquire a second distance to the external object based on phases of the transmitted signal and the received signal by controlling the phase matching module (Fig. 7, 606, “Phase Measurement Component”; Paragraph 0071, “Phase measurement component 606 can be configured to determine a distance for a pixel corresponding to an object or surface using phase shift measurement principles”), and 
estimate a distance to the external object based on the first distance and the second distance (Paragraph 0072, “Distance determination component 610 can be configured to calculate distance values for respective pixels based on distance information provided by the phase measurement component 606 and pulsed TOF measurement component 608.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify COHEN with MEINHERZ to incorporate the features of: 
acquire a first distance to the external object based on a transmission time point of the transmitted signal and a reception time point of the received signal,  
acquire a second distance to the external object based on phases of the transmitted signal and the received signal by controlling the phase matching module, and 
estimate a distance to the external object based on the first distance and the second distance.
Both COHEN and MEINHERZ are considered analogous arts as they both disclose the use of phase shifters to adjust transmit signals to obtain object characteristics such as distance to the object from the sensor based on the reflection of the transmit signals. COHEN is similar to the instant application as it discloses the use of a wireless communication module and a phase shifting module to control the radar system. Furthermore, COHEN discloses the obtaining of the distance between an object and the sensor by determining the phase difference between the transmitted and received reflected signals. However, COHEN fails to specifically disclose two different methods of determining the distance of the object from the sensor and fails to specifically disclose the estimation of the distance based on the two different distances obtained from the two different methods. These features are disclosed by MEINHERZ in the citations shown above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate these features as disclosed by MEINHERZ into the invention of COHEN. The incorporation of such features would allow for the comparison of two different distance values to determine a more accurate and adjusted (calibrated) distance measurement between the object and the sensor. Such features are necessary in facial and gesture recognition technologies as precise resolution in the distance is important in accurate data collection. 
	
Regarding claim 2, the combination of COHEN and MEINHERZ discloses [Note: what the combination COHEN fails to specifically discloses is strike-though]
The electronic device of claim 1, 




MEINHERZ discloses, 
wherein the instructions cause the at least one processor (Paragraph 0048, “In some embodiments, components 204, 206, 208, 210, 212, and 214 can comprise software instructions stored on memory 218 and executed by processor(s) 216.”) to: 
calculate correlation values between a delayed signal and the received signal by chip duration units from the transmission time point of the transmitted signal (Paragraph 0075, “During the same measurement cycle, pulsed TOF measurement component 608 can generate pulsed TOF measurement data 704 for the one or more pixels by measuring the time difference between emission of a light pulse by the illumination component and receipt of a reflected pulse at the TOF sensor device. These two sets of data are provided to distance determination component 610, which can modify the distance value produced by the phase measurement data 702 based on the pulsed TOF measurement data 704 produced by the pulsed TOF measurement component 608 to yield adjusted distance data 706 representing a corrected distance value for the one or more pixels.”, where 610 performs the correlation between the delayed and received pulse signals), 
acquire a delay time based on a time point having a peak value among the correlation values (Paragraph 0079, “Within the same measurement cycle, illumination component 604 also emits a light pulse to the scene. Objects and surfaces within the scene reflect the pulse back to the sensor device 602, which receives the reflected pulse at receiving lens element 808. Pulsed TOF measurement component 608 generates pulsed TOF measurement data 704 based on a measured time duration between emission of the light pulse and receipt of the reflected pulse at the receiving lens element 808 for each pixel. The TOF measurement data comprises time-of-flight distance information for respective pixels based on these time durations.”; IMPLICIT: when determining the “delay time” for the received signals, the peak values are implicitly used as the peaks indicate the presence of an object), and 
acquire the first distance based on the delay time (Fig. 7, 608, “Pulsed TOF Measurement Component”; Paragraph 0075, “During the same measurement cycle, pulsed TOF measurement component 608 can generate pulsed TOF measurement data 704 for the one or more pixels by measuring the time difference between emission of a light pulse by the illumination component and receipt of a reflected pulse at the TOF sensor device.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify COHEN with MEINHERZ to incorporate the features of: 
wherein the instructions cause the at least one processor to: 
calculate correlation values between a delayed signal and the received signal by chip duration units from the transmission time point of the transmitted signal, 
acquire a delay time based on a time point having a peak value among the correlation values, and 
acquire the first distance based on the delay time.
Both COHEN and MEINHERZ are considered analogous arts as they both disclose the use of phase shifters to adjust transmit signals to obtain object characteristics such distance to the object from the sensor based on the reflection of the transmit signals. COHEN is similar to the instant application as it discloses the use of a wireless communication module and a phase shifting module to control the radar system. Furthermore, COHEN discloses the obtaining of the distance between an object and the sensor by determining the phase difference between the transmitted and received reflected signals. However, COHEN fails to specifically disclose two different methods of determining the distance of the object from the sensor and fails to specifically disclose the estimation of the distance based on the two different distances obtained from the two different methods. COHEN fails to specifically disclose the use of a delay time between the transmission and reception of the transmit signals to determine the distance between the object and the sensor. COHEN fails to specifically disclose the features mentioned above in claim 2. These features are disclosed by MEINHERZ in the citations shown above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate these features as disclosed by MEINHERZ into the invention of COHEN. The incorporation of such features would allow for the determination of two different distance values for an object and the comparison of two different distance values to determine a more accurate and adjusted (calibrated) distance measurement between the object and the sensor. Such features are necessary in facial and gesture recognition as precise resolution in the distance is important in accurate data collection. 

Regarding claim 3, the combination of COHEN and MEINHERZ discloses [Note: what the combination COHEN fails to specifically discloses is strike-though]
The electronic device of claim 2, 

MEINHERZ discloses, 
wherein the instructions cause the at least one processor to (Paragraph 0048, “In some embodiments, components 204, 206, 208, 210, 212, and 214 can comprise software instructions stored on memory 218 and executed by processor(s) 216.”) acquire the delay time by applying an interpolation method based on the correlation values equal to or greater than a preset threshold existing at two or more time points (Paragraph 0062, “In some embodiments, the distance determination component 212 can continuously adjust [i.e. indicative of the process of interpolation] the TOF distance data using the focal length data 414 as new TOF distance data 412 is received by the TOF sensor device 202…This recalibration may comprise, for example, adjusting a portion of the TOF distance determination algorithms (e.g., a scale factor) used by the TOF distance determination component 206 to derive TOF distance data 412 to bring the values in line with the focal length data 414. In some embodiments, the calibration may be performed in response to certain detected events; e.g., in response to detection of a new object entering the viewing space, in response to a detection of an object within the viewing space having a brightness or darkness that exceeds a defined threshold, in response to a determination that a temperature or other environmental condition has moved outside a defined range of tolerance, etc.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify COHEN with MEINHERZ to incorporate the features of: 
wherein the instructions cause the at least one processor to acquire the delay time by applying an interpolation method based on the correlation values equal to or greater than a preset threshold existing at two or more time points.
Both COHEN and MEINHERZ are considered analogous arts as they both disclose the use of phase shifters to adjust transmit signals to obtain object characteristics such distance to the object from the sensor based on the reflection of the transmit signals. COHEN is similar to the instant application as it discloses the use of a wireless communication module and a phase shifting module to control the radar system. Furthermore, COHEN discloses the obtaining of the distance between an object and the sensor by determining the phase difference between the transmitted and received reflected signals. However, COHEN fails to specifically disclose two different methods of determining the distance of the object from the sensor and fails to specifically disclose the estimation of the distance based on the two different distances obtained from the two different methods. COHEN fails to specifically disclose the use of a delay time between the transmission and reception of the transmit signals to determine the distance between the object and the sensor and fails to disclose the continuous adjustment of the distance data obtained using delay times (i.e. process of interpolation) based on the correlation values equal to or greater than a preset threshold existing at two or more time points.  COHEN fails to specifically disclose the features mentioned above in claim 3. These features are disclosed by MEINHERZ in the citations shown above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate these features as disclosed by MEINHERZ into the invention of COHEN. The incorporation of such features would allow for the adjusting of distance data obtained by the sensor based on other factors affecting the environment (i.e. changes in thresholds). Such features are necessary in accurate data collection for a dynamic environment. 

Regarding claim 4, COHEN further discloses  
The electronic device of claim 1 (Fig. 3, device 300), wherein the instructions (Fig. 15, instruction 1524) cause the at least one processor (Fig. 15, processor 1502) to: 
separate an I (in-phase) signal and a Q (quadrature-phase) signal from the received signal (Paragraph 0029, “The received signal is passed through another IF amplifier 510, through the down conversion mixers 520 and 530, filtered by the low pass filters 524 and 534 and converted through the Analog to Digital Converters (ADC) 528 and 538. The receive signal paths through 520 and 530 are for the in-phase and quadrature signal components respectively.”), and 
acquire phase information of the received signal based on the I signal and the Q signal (Fig. 4, implicit: It is well-known in the art that when separating the I and Q components of a received signal, phase information is acquired “based on” the I and Q components of the signal).

Regarding claim 5, the combination of COHEN and MEINHERZ discloses [Note: what COHEN fails to disclose is strike-through]
The electronic device of claim 1,                         
                            
                                
                                    
                                        
                                            ϴ
                                            R
                                             
                                            –
                                             
                                            ϴ
                                            T
                                             
                                            –
                                             
                                            π
                                             
                                            +
                                             
                                            2
                                            n
                                            π
                                        
                                    
                                     
                                    λ
                                
                                
                                    4
                                    π
                                
                            
                        
                                            
                            n
                        
                    

MEINHERZ discloses, 
wherein the instructions cause the at least one processor (Paragraph 0048, “In some embodiments, components 204, 206, 208, 210, 212, and 214 can comprise software instructions stored on memory 218 and executed by processor(s) 216.”) to  acquire a plurality of second distances to the external object based on a phase of the transmitted signal (ϴT), a phase of the received signal (ϴR) (Paragraph 0075, “Accordingly, phase measurement component 606 can generate phase measurement data 702 for one or more pixels based on a determined phase difference between an emitted light beam [i.e. ϴT] and a reflected light beam [i.e. ϴR] received at the sensor device.”), and wavelengths of the transmitted signal and the received signal (λ), and using equation                         
                            
                                
                                    
                                        
                                            ϴ
                                            R
                                             
                                            –
                                             
                                            ϴ
                                            T
                                             
                                            –
                                             
                                            π
                                             
                                            +
                                             
                                            2
                                            n
                                            π
                                        
                                    
                                     
                                    λ
                                
                                
                                    4
                                    π
                                
                            
                        
                     (in which n is an integer) (Implied in Paragraph 0076 for phase unwrapping; Paragraph 0076, “For example, the distance determination component 610 may determine that the raw phase difference between the emitted and received light beams is 180 degrees. If the emitted light beam has a wavelength of 15 meters, this yields a raw distance value of one quarter of the wavelength, or 3.75 meters. However, it is not known based on the phase measurement data alone whether the phase of the returned light beam had shifted by an additional 360 degrees (representing an additional total round-trip distance equivalent of one wavelength, or 15 meters) or a multiple of 360 degrees in addition to the measured 180 degree offset, since such an additional 360 degree shift would not be detectable by merely examining the phase difference between the emitted and returned beams. Consequently, the actual distance of the measured object may be 3.75 meters, 11.25 meters (3.75+7.5), or 18.75 meters (3.75+7.5+7.5)”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify COHEN with MEINHERZ to incorporate the features of: 
wherein the instructions cause the at least one processor to acquire a plurality of second distances to the external object based on a phase of the transmitted signal (ϴT), a phase of the received signal (ϴR), and wavelengths of the transmitted signal and the received signal (λ), and using equation ((ϴR – ϴT – π + 2nπ)  λ)/4π (in which n is an integer). 
Both COHEN and MEINHERZ are considered analogous arts as they both disclose the use of phase shifters to adjust transmit signals to obtain object characteristics such distance to the object from the sensor based on the reflection of the transmit signals. COHEN is similar to the instant application as it discloses the use of a wireless communication module and a phase shifting module to control the radar system. Furthermore, COHEN discloses the obtaining of the distance between an object and the sensor by determining the phase difference between the transmitted and received reflected signals. However, COHEN fails to specifically disclose: wherein the instructions cause the at least one processor to acquire a plurality of second distances to the external object based on a phase of the transmitted signal (ϴT), a phase of the received signal (ϴR), and wavelengths of the transmitted signal and the received signal (λ), and using equation ((ϴR – ϴT – π + 2nπ)  λ)/4π (in which n is an integer). These features are disclosed by MEINHERZ in the citations shown above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate these features as disclosed by MEINHERZ into the invention of COHEN. The incorporation of using the formula mentioned in known in the art to determine distance values using phase difference between the phases of the transmitted and received signals. Additionally, phase unwrapping is accounted for in the formula to reconstruct a signal’s original phase.  The incorporation of such features would allow for the system to compare the distances obtained by the formula with the distance obtained by the TOF method to see which distances match closest. Such a feature would then allow for the calibration of the system by determining a more accurate distance measurement. Such features are necessary in facial and gesture recognition as precise resolution in the distance is important in accurate data collection.

Regarding claim 6, the combination of COHEN and MEINHERZ discloses [Note: what COHEN fails to disclose is strike-through]
The electronic device of claim 5, 

MEINHERZ discloses, 
wherein the instructions (Paragraph 0048, “In some embodiments, components 204, 206, 208, 210, 212, and 214 can comprise software instructions stored on memory 218 and executed by processor(s) 216.”) cause the at least one processor to estimate the second distance closest to the first distance among the acquired plurality of second distances as the distance to the external object (Paragraph 0116, “At 1710, the first distance value determined at step 1706 is compared with the second distance value determined at step 1708. At 1712, a determination is made regarding whether the two distance values match (within a defined range of tolerance).”, where the “matching” of the distances is tantamount to determining from a plurality of distances, which “the second distance” is closest to “the first distance”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify COHEN with MEINHERZ to incorporate the features of: 
wherein the instructions cause the at least one processor to estimate the second distance closest to the first distance among the acquired plurality of second distances as the distance to the external object.
Both COHEN and MEINHERZ are considered analogous arts as they both disclose the use of phase shifters to adjust transmit signals to obtain object characteristics such distance to the object from the sensor based on the reflection of the transmit signals. COHEN is similar to the instant application as it discloses the use of a wireless communication module and a phase shifting module to control the radar system. Furthermore, COHEN discloses the obtaining of the distance between an object and the sensor by determining the phase difference between the transmitted and received reflected signals. However, COHEN fails to specifically disclose two different methods of determining the distance of the object from the sensor and fails to specifically disclose the estimation of the distance based on the two different distances obtained from the two different methods. COHEN fails to specifically disclose the use of a delay time between the transmission and reception of the transmit signals to determine the distance between the object and the sensor and fails to disclose the comparison of the distances obtained by the two different methods.  COHEN fails to specifically disclose the features mentioned above in claim 6. These features are disclosed by MEINHERZ in the citations shown above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate these features as disclosed by MEINHERZ into the invention of COHEN. The incorporation of such features would allow for the adjusting of distance data obtained by the sensor based on the two different distance-measuring techniques and based on which two distances are closest in value; thus, such features would allow for more accurate data collection, correction and analysis. 

Regarding claim 7, the combination of COHEN and MEINHERZ discloses
The electronic device of claim 5. COHEN further discloses, 
wherein the instructions (Fig. 15, Instructions 1524) cause the at least one processor (Fig. 15, Processor 1502) to: 
preset the phase of the transmitted signal (ϴT) (Paragraph 0028, “Each transmit signal path is adjusted by the phase shifters 445 and passed through RF power amplifiers 435.”, where since each transmit signal passes through the phase shifters, a phase is “preset”), 
control the wireless communication module to transmit a wireless communication signal having the preset phase (Paragraph 0089, “wherein the processing circuitry configures the modem to generate the scanning signals when configured for the radar operations and wherein the modem is configured to generate wireless communication signals when configured for wireless communication operation.”, where the phase is “preset” as the scanning signals pass through the phase shifters), and 
acquire the plurality of second distances using the preset phase of the transmitted signal (ϴT) (Paragraph 0056, “The IFFT also provides information about multiple objects that are located in the same direction allows distinguishing between them as described in FIG. 13. From Gain and phase information it is possible to extract distance, velocity, vibration, dielectric constant of different materials.”, where the detection of multiple objects indicates the acquiring of a plurality of “second distances” using the same phase shifter configuration for each signal (i.e. preset phase)).

Regarding claims 9 and 17, the same cited section and rationale as claim 1 is applied.  

Regarding claim 10, the same cited section and rationale as claim 2 is applied.  

Regarding claim 11, the same cited section and rationale as claim 3 is applied.  

Regarding claims 12 and 18, the same cited section and rationale as claim 4 is applied.  

Regarding claims 13 and 19, the same cited section and rationale as claim 5 is applied.  

Regarding claim 14, the same cited section and rationale as claim 6 is applied. 

Regarding claims 15 and 20, the same cited section and rationale as claim 7 is applied.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over COHEN (US 20180180713 A1) in view of MEINHERZ (US 20180059245 A1) further in view of LOMAYEV (WO 2018080608 A1). 

Regarding claim 8, the combination of COHEN and MEINHERZ discloses  
The electronic device of claim 1. COHEN further discloses [Note: what the combination of COHEN and MEINHERZ fails to disclose is strike-through] , 
wherein the wireless communication module is operated according to a wireless communication scheme of 802.1lad or 802.1lay (Paragraph 0037, “Although not limited to these systems, some aspects of the present disclosure may use an antenna array of a WiGig, IEEE 802.11ad or IEEE 802.11ay communication system as described above as a super accurate scanning radar.”), 
wherein the signal includes a physical lay protocol data unit (PPDU) of the 802.1lad or the 802.1lay (Paragraph 0026, “The device 300 can communicate in a WLAN, a WPAN, and/or a WWAN.”, where WLAN inherently includes PPDUs and paragraph 0037 discloses that the device can communicate according to the IEEE 802.11ad or IEEE 802.11ay communication system), and 


LOMAYEV discloses, 
wherein the PPDU includes a Golay sequence or a Golay complementary sequence (Fig. 6, step 602) in order to assist in acquisition of channel impulse response (Fig. 6, step 604).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify COHEN with MEINHERZ to incorporate the feature of: 
wherein the PPDU includes a Golay sequence or a Golay complementary sequence in order to assist in acquisition of channel impulse response.
COHEN and MEINHERZ and LOMAYEV are considered analogous arts as they disclose the use of wireless signal communication in conjunction with sensor devices (paragraph 0018 of LOMAYEV). COHEN is similar to the instant application as it discloses the use of a wireless communication module and a phase shifting module to control the radar system. Furthermore, COHEN discloses the obtaining of the distance between an object and the sensor by determining the phase difference between the transmitted and received reflected signals. However, the combination of COHEN and MEINHERZ fails to specifically disclose wherein the PPDU includes a Golay sequence or a Golay complementary sequence in order to assist in acquisition of channel impulse response. This feature is disclosed by LOMAYEV in the citations shown above. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate these features as disclosed by LOMAYEV into the combination of the invention of COHEN and MEINHERZ. The incorporation of such features would allow for correlation between the transmitted and received signal by utilizing the Golay sequences in the PPDU and would lead to a more accurate determination of the channel impulse response. 

Regarding claim 16, the same cited section and rationale as claim 8 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648